     Case 2:19-cv-01204-KJD-BNW Document 43 Filed 09/01/21 Page 1 of 2




1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                       DISTRICT OF NEVADA
8
                                                   ***
9     BRIT FANUEL AUGBORNE, III,                     Case No. 2:19-cv-01204-KJD-BNW

10                                       Petitioner, ORDER
11           v.
12
      BRIAN WILLIAMS, et al.,
13
                                     Respondents.
14

15          Before the court is a motion to stay and abey Brit Fanuel Augborne, III’s pro se
16   28 U.S.C. § 2254 habeas corpus petition (ECF No. 39). Respondents opposed (ECF
17   No. 41). As discussed below, the motion is denied.
18          This court may stay a petition that is either wholly unexhausted or contains both
19   exhausted and unexhausted claims if: (1) the habeas petitioner has good cause; (2) the
20   unexhausted claims are potentially meritorious; and (3) petitioner has not engaged in
21   dilatory litigation tactics. Mena v. Long, 813 F.3d 907, 908 (9th Cir. 2016); Rhines v.
22   Weber, 544 U.S. 269, 277 (2005); Gonzalez v. Wong, 667 F.3d 965, 977–80 (9th Cir.
23   2011). “[G]ood cause turns on whether the petitioner can set forth a reasonable
24   excuse, supported by sufficient evidence, to justify [the failure to exhaust a claim in
25   state court].” Blake v. Baker, 745 F.3d 977, 982 (9th Cir. 2014). “While a bald assertion
26   cannot amount to a showing of good cause, a reasonable excuse, supported by
27   evidence to justify a petitioner's failure to exhaust, will.” Id.
28
                                                     1
     Case 2:19-cv-01204-KJD-BNW Document 43 Filed 09/01/21 Page 2 of 2




1           Augborne’s petition is wholly unexhausted (see ECF No. 15). In several separate

2    orders, this court directed Augborne to choose to either (1) return to state court to

3    exhaust his unexhausted petition, in which case his federal habeas petition will be

4    denied without prejudice; or (2) file a motion asking this court to stay and abey his

5    unexhausted federal habeas petition while he returns to state court to exhaust his

6    unexhausted claims (see, e.g., ECF Nos. 15, 28, 38). The court also explained what

7    Augborne was required to show to obtain a stay. Id.

8           Augborne finally responded to the court’s order and filed a motion to stay on May

9    13, 2021 (ECF No. 39). However, his motion simply states in one sentence that he asks

10   the court to stay and abey his unexhausted petition. It is completely unsupported; he

11   does not even attempt to demonstrate that he meets the Rhines factors. Accordingly,

12   the motion to stay and abey Augborne’s federal habeas petition is denied.

13          IT IS THEREFORE ORDERED that petitioner’s motion to stay and abey (ECF

14   No. 39) is DENIED.

15          IT IS FURTHER ORDERED that the petition is DISMISSED without prejudice as

16   unexhausted.

17          IT IS FURTHER ORDERED that a certificate of appealability is denied, as

18   reasonable jurists would not find the dismissal of the petition to be debatable or wrong.

19          IT IS FURTHER ORDERED that the Clerk enter judgment accordingly and close

20   this case.

21          DATED: 1 September 2021.

22

23                                                    KENT J. DAWSON
                                                      UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                                  2
